DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7-10, 12-13, 16-17, 20-21, and 23 in the amended claim set filed on 12/11/2019 are objected to because of the following informalities:  
	In claim 1 line 8, “a inner end” should be changed to --an inner end--.
In claim 7 line 1, “where” should be changed to --wherein--.
In claim 8 line 1, “brace” should be changed to --brace arm--.
In claim 9 line 1, “brace” should be changed to --brace arm--.
In claim 10 line 1, “brace” should be changed to --brace arm--.
In claim 12 line 3, “arm;” should be changed to --arm.--.
In claim 13 line 2, “attached to one of the” should be changed to --attached to the--.
In claim 16 line 2, “a first and second bar end” should be changed to --first and second bar ends--.
In claim 16 line 3, “a first and second weight plate” should be changed to --first and second weight plates--.
In claim 16 line 5, “a first and second barbell grip” should be changed to --first and second barbell grips--.
In claim 16 lines 8-9, “from the barbell shaft longitudinal axis” should be changed to --with respect to the longitudinal axis of the barbell shaft--.
In claim 17 line 2, “outward” should be changed to --outwardly--.
In claim 17 line 3, “end” should be changed to --ends--.
In claim 20 line 2, “each include” should be changed to --each includes--.

In claim 21 line 3, “second end” should be changed to --second ends--.
In claim 21 line 3, “claim 1:” should be changed to --claim 1, the method comprising:--.
In claim 21 lines 4, 5, 9, 10, 11, 13, 14, and 15, nine instances of “the bar” should be changed to --to the barbell--.
In claim 21 line 7, “barbell grip devices” should be changed to --barbell grips--.
In claim 21 line 12, “and” should be deleted.	
In claim 23 line 2, “the bar” should be changed to --the barbell--.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
In this application, the following claim limitations meet the three-prong test above and have been interpreted to cover the corresponding structure as described in the specification and equivalents thereof:
In claim 1 line 3, “attachment means for removably attaching the barbell grip to a barbell shaft” has been interpreted to cover a shaft collar, a clamping shaft collar, a pipe clamp, an o clamp, or mechanically joined brackets as recited in claim 2 and described in paragraph [0006] of the specification and equivalents thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the curvature of the curved portion having an open side” in line 2, which is vague and indefinite. It is unclear how a curvature can have an open side when a curvature is not directed to a structure, but to a degree to which a curve deviates from a straight line. The limitation “the curvature of the curved portion having an open side” should be changed to --the curved portion having an open side” in order to correct this issue.
21 recites the limitation "the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the chest" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the horizontal plane" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends on claim 5, which was canceled in the preliminary amendment filed on 12/11/2019. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Office suggests to amend the dependency of claim 11 from “claim 5” to --claim 10-- in order to correct this issue. For the purpose of examination, examiner is treating the dependency of claim 11 to be dependent on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0296870 (Gangemi et al., hereinafter “Gangemi”).
Regarding claim 1, Gangemi discloses a barbell grip 100 for a barbell 200 having a barbell shaft with a longitudinal axis (barbell collar 100 can be interpreted as being a barbell grip because the user is configured to grip portions of the collar as shown in FIG. 3; barbell 200 with a barbell shaft is shown connected to the barbell engagement portion 150 of the collar 100 in FIG. 3), comprising: 
an attachment means 150 for removably attaching the barbell grip 100 to a barbell shaft 200 (barbell engagement portion 150 may include an axle-bearing, which may be configured to releasably lock the barbell collar 100 into a particular lateral position with respect to the barbell - para 0028; barbell engagement portion 150 may be a notch, clamp, hook, grip, or the like for engaging with and being lifted by, a barbell - para 0028); 

a brace arm 104 (heavy arm 104 - FIGS. 1-10), having a inner end and an outer end (FIGS. 1-10), the inner end of the brace arm 104 mechanically coupled to the attachment means 150 (FIGS. 1-10), the brace arm 104 configured to extend from the attachment means 150 normally or obliquely with respect to the longitudinal axis of the barbell shaft 200 and normally or obliquely with respect to the cantilever grip arm when the attachment means is attached to the barbell shaft (the light arm 102 may be angled from the heavy arm 104 between 91 degrees and 179 degrees, which is a range of oblique angles - para 0031, FIGS. 1-10).
Regarding claim 2, Gangemi teaches the barbell grip of claim 1, and further discloses wherein the attachment means 150 is chosen from the group consisting of a shaft collar, a clamping shaft collar, a pipe clamp, an o clamp, and mechanically joined brackets (barbell engagement portion 150 may include an axle-bearing, which can be interpreted as a shaft collar and may be configured to releasably lock the barbell collar 100 into a particular lateral position with respect to the barbell - para 0028; barbell engagement portion 150 may be a notch, clamp, hook, grip, or the like for engaging with and being lifted by, a barbell - para 0028).
Regarding claim 3, Gangemi teaches the barbell grip of claim 2, and further discloses wherein the attachment means further comprises a closure mechanism configured to secure the attachment means to a barbell shaft (barbell engagement portion 150 may include an axle-bearing, which may be configured to releasably lock the barbell collar 100 into a particular lateral position with respect to the barbell - para 0028).

Regarding claim 8, Gangemi teaches the barbell grip of claim 1, and further discloses wherein the brace 104 further comprises a curved portion (the heavy arm 104 is shown as being curved - FIGS. 1-10), the curvature of the curved portion having an open side facing the cantilever arm grip (the lower edge/surface of the heavy arm 104 can be interpreted as an open side facing the light arm 102 especially when the angle between the heavy arm 104 and the light arm 102 is 91 degrees - para 0031, FIGS. 1-10).
Regarding claim 10, Gangemi teaches the barbell grip of claim 1, and further discloses wherein the brace 104 further comprises two arcuate arms extending in opposite directions from the outer end of the brace arm (the heavy arm 104 can include a weight arm 108 having two cylindrical portions, which can be interpreted as arcuate, extending in opposite directions from each other from the heavy arm 104 as best shown in FIG. 1).
Regarding claim 12, Gangemi teaches the barbell grip of claim 1, and further discloses wherein the brace arm 104 is mechanically coupled to the attachment means 150 through the cantilever grip arm 102 (the heavy arm 104 can be interpreted to be mechanically coupled to the barbell engagement portion 150 through the light arm 102 since both inner end portions of the heavy arm 104 and the light arm 102 are required to form the structure around which the barbell engagement portion 150 exists - FIGS. 1-10).
Regarding claim 14, Gangemi teaches the barbell grip of claim 1, and further discloses wherein the cantilever grip arm 102 is configured to extend normally to the longitudinal axis of the barbell shaft 200 when the attachment means 150 is attached to the barbell shaft (light arm 102 may be positioned at an angle of approximately 90 degrees relative to the barbell’s horizontal plane when the barbell engagement portion 150 is attached to the barbell 200 - para 0033, FIGS. 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Gangemi in view of US 2006/0252612 (Melcer).
Regarding claim 6, Gangemi teaches the barbell grip of claim 2, see above. However, Gangemi does not disclose wherein the attachment means further comprises a hinged shaft collar and a cam lock configured to secure the hinged shaft collar in a closed configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gangemi’s invention with the hinged shaft collar and lock as taught by Melcer in order to allow for rapid mounting or dismounting of the attachment means depending on needs of the individual and on the exercise to be performed (Melcer: para 0055) and since Gangemi suggests the need to provide a barbell engagement portion configured to releasably lock the barbell collar onto the barbell (Gangemi: para 0028).

Allowable Subject Matter
Claims 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11, 21, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784